Citation Nr: 0910274	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-27 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for neck strain with 
degenerative disc changes.

2.  Entitlement to service connection for chronic back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


REMAND

The Veteran had active military service from September 1987 
to December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In an August 2006 statement, the Veteran contends that his 
chronic back and neck pain are the result of lifting heavy 
objects in the military.  Specifically, at a July 2008 
hearing, the Veteran attributed his disabilities to in-
service back injuries caused by lifting parts for B-1 
bombers.  Hearing Transcript at 3-4.  Thus, the Veteran 
contends that service connection is warranted for neck strain 
with degenerative disc changes and chronic back pain.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

A review of the Veteran's post-service medical records 
reveals that the Veteran has received treatment for neck and 
back pain.  October 2006 treatment records from the Mountain 
Home VAMC indicate that the Veteran received physical therapy 
and instructions for at-home exercises to address his neck 
and back pain.  Another October 2006 treatment record from 
Mountain Home VAMC indicates that the Veteran has minimal 
degenerative joint disease in his neck.  In addition, a July 
2006 x-ray reveals that the Veteran has minimal disc 
degenerative changes at C3-4, C4-5, and C5-6.  A the same 
time, a January 1998 treatment record from the Mountain Home 
VAMC indicates that the Veteran received treatment for back 
pain he had had since 1988.  In addition, a May 2000 
treatment record from the Mountain Home VAMC indicates that 
the Veteran received treatment for back pain that is the 
result of a 1987 back injury.  July 2006 treatment records 
reveal that the Veteran has been diagnosed with scoliosis of 
the lumbar spine.  Thus, it appears that the Veteran has a 
current neck disability and/or a current back disability.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  A medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, the claims must be remanded for a VA 
examination in order to determine if the Veteran has a neck 
disability and/or a back disability attributable to military 
service.

A review of the Veteran's STRs reveals no diagnosis of or 
treatment for a neck injury in service.  The February 1987 
entrance examination report reveals that the Veteran's spine 
was normal and that the Veteran was not experiencing back 
pain.  Although the Veteran sought treatment for back pain in 
service, as will be discussed in more detail below, the 
Veteran's STRs are silent as to treatment for neck pain or a 
neck injury.  The Board notes that the Veteran's separation 
examination is not part of his STRs.  The Board also notes 
that VA has heighted duties when service medical records are 
missing.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
However, the case law does not establish a heightened 
benefit-of-the-doubt standard, only a heightened duty of the 
Board to consider applicability of the benefit-of-the-doubt 
doctrine, to assist the claimant in developing the claim, and 
to explain its decision.  See Cromer v. Nicholson, 19 Vet. 
App. 215 (2005).  Here, the Veteran has not contended that he 
sought treatment for a neck injury in service; only that he 
sought treatment for back pain and that his in-service back 
injury led to his current neck strain.  Hearing Transcript at 
10.  The RO, however, did not adjudicate the Veteran's claim 
for service connection for neck strain as secondary to his 
claim of service connection for back pain.  Thus, on remand, 
the agency of original jurisdiction (AOJ) will have 
opportunity to re-adjudicate the Veteran's claim of service 
connection for neck disability as either directly service 
connected or secondary to a low back disability.  See 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
McLendon, 20 Vet. App. 79.

As noted above, a review of the Veteran's STRs reveals that 
the Veteran did seek treatment in service for back pain.  As 
also noted above, the Veteran's February 1987 entrance exam 
did not indicate any back problems; however, in January 1988, 
August 1991, and October 1991 the Veteran sought treatment 
for back pain.  On two occasions the Veteran was diagnosed 
with muscle strain or muscle spasm.  In the light of the 
missing separation examination, the medical evidence of 
record is insufficient to determine if the Veteran's in-
service back problems were chronic or acute.  Thus, a VA 
examination is necessary in order to determine the medical 
probability that any current back disability is attributable 
to the Veteran's active military service.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. 
App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records pertinent to treatment for neck 
or back pain from the Mountain Home VAMC 
prepared since July 2007, and any other 
medical facility identified by the 
veteran, and associate the records with 
the claims folder.  Specifically, obtain 
the results of a July 2006 MRI undertaken 
at the Mountain Home VAMC.  Assist the 
veteran in obtaining any identified 
records.

2.  Schedule the veteran for a VA 
examination.  (Advise the veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claims.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinions 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the veteran has a neck disability 
or a back disability.  The examiner 
should then discuss the etiology and the 
onset of any diagnosed disability.  The 
examiner should indicate whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
diagnosed disability is related to the 
veteran's period of active military 
service.  The examiner should also 
provide an opinion as to the medical 
probabilities that any neck disability 
has been caused or made worse by any back 
disability.  The bases for all opinions 
provided should be explained in detail.

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for chronic back pain and 
service connection for neck strain with 
degenerative disc changes.  Include in 
the adjudication a determination whether 
either disability is secondary to the 
other.  If any benefits sought are not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

